DETAILED ACTION
This Office Action is in response to the application filed on 21 August 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szeles (US 2008/0203514 A1; hereinafter Szeles).
In regards to claim 1, Szeles teaches a radiation detecting element, comprising: 
a plurality of electrode portions (36/8) [0048]; and 
an insulating portion (e.g. the portions of the substrate (2) between (36/8) in a plan view) provided between the electrode portions on a surface of a substrate (2) [0038] made of a compound semiconductor crystal containing cadmium telluride or cadmium zinc telluride (fig. 8; [0038]: CdZnTe), 
wherein an intermediate layer (22) [0040] containing tellurium oxide is present between each of the electrode portions and the substrate (fig. 8), and 
wherein tellurium oxide is present on an upper portion of the insulating portion, and the tellurium oxide on the upper portion (e.g. (22) is on the top surface (30)) of the insulating portion has a maximum thickness of 30 nm or less ([0040]: e.g. 25Å).
In regards to claim 2, Szeles teaches the limitations discussed above in addressing claim 1. Szeles further teaches the limitations wherein the tellurium oxide on the upper portion of the insulating portion has a maximum thickness of 20 nm or less ([0040]: e.g. 25Å).
In regards to claim 3, Szeles teaches the limitations discussed above in addressing claim 2. Szeles further teaches the limitations wherein the maximum thickness of the tellurium oxide on the upper portion of the insulating portion is 10 nm or less ([0040]: e.g. 25Å).
In regards to claim 5, Szeles teaches the limitations discussed above in addressing claim 1. Szeles further teaches the limitations wherein the intermediate layer has an average thickness of 100 nm or more ([0041]: e.g. 5000Å).
In regards to claim 6, Szeles teaches the limitations discussed above in addressing claim 5. Szeles further teaches the limitations wherein the average thickness of the intermediate layer is 200 nm or more ([0041]: e.g. 5000Å).
In regards to claim 7, Szeles teaches the limitations discussed above in addressing claim 6. Szeles further teaches the limitations wherein the average thickness of the intermediate layer is 400 nm or more ([0041]: e.g. 5000Å).
In regards to claim 9, Szeles teaches the limitations discussed above in addressing claim 1. Szeles
In regards to claim 10, Szeles teaches the limitations discussed above in addressing claim 1. Szeles further teaches the limitations wherein the electrode portions are formed of a thin film containing platinum, gold, or an alloy containing at least one of platinum and gold [0017].
In regards to claim 12, Szeles teaches the limitations discussed above in addressing claim 1. Szeles further teaches the limitations wherein when the compound semiconductor crystal is a cadmium zinc telluride crystal (Cd1-xZnxTe), it is a cadmium zinc telluride crystal having a concentration x of zinc in a Group II element of 2 at % or more and 10 at % or less [0002].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeles as applied to claim 1 above, in view of Rusian et al. (US 2015/0194459 A1; hereinafter Rusian).
In regards to claim 4, Szeles teaches the limitations discussed above in addressing claim 1. Szeles further teaches the limitations of a tellurium oxide ([0040]: e.g. (22)). Szeles appears to be silent as to, but does not preclude, the limitations wherein the upper portion of the insulating portion is present in an island shape. Rusian teaches the limitations wherein the upper portion of the insulating portion is present in an island shape ([0026]; e.g. fig. 2). It would have been obvious to one having Szeles with the aforementioned limitations taught by Rusian to have improved energy resolution and sensitivity (Rusian [0026]).
In regards to claim 8, Szeles teaches the limitations discussed above in addressing claim 1. Szeles appears to be silent as to, but does not preclude, the limitations wherein the insulation portion provided between the electrode portions has a specific width. Rusian teaches the limitations wherein the insulation portion provided between the electrode portions has a specific width ([0034]: evidenced by region (L)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Szeles with the aforementioned limitations taught by Rusian to have improved energy resolution and sensitivity (Rusian [0026]).
The combination of Szeles and Rusian appears to be silent as to the limitation wherein the insulating portion provided between the electrode portions has a width of 100 m or less; however, Rusian teaches that the dimensions and proportions of the electrodes can differ to affect the quality and electrical characteristics of the electrodes ([0032], [0035]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the insulating portion provided between the electrode portions has a width of 100 m or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller
In regards to claim 11, Szeles teaches the limitations discussed above in addressing claim 1. Szeles appears to be silent as to, but does not preclude, the limitations wherein in a cross section perpendicular to the surface of the substrate, each of the electrode portions has a concave shape, and the insulating portion provided between the electrode portions has a convex shape. Rusian teaches, e.g. in fig. 2, the limitations wherein in a cross section perpendicular to the surface of the substrate, each of the electrode portions has a concave shape (e.g. (58) resides in a recess), and the insulating portion provided between the electrode portions has a convex shape (e.g. (64) protrudes from a surface). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Szeles with the aforementioned limitations taught by Rusian to have improved energy resolution and sensitivity (Rusian [0026]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeles as applied to claim 1 above, in view of Cao et al. (CN 100412239 C; hereinafter Cao).
In regards to claim 13, Szeles teaches the limitations discussed above in addressing claim 1. Szeles appears to be silent as to, but does not preclude, the limitations wherein the surface of the substrate made of the compound semiconductor crystal has an orientation plane which is {111}, {110}, or {100}. Cao teaches the limitations wherein the surface of the substrate made of the compound semiconductor crystal has an orientation plane which is {111}, {110}, or {100} (Cao section 5: implementation). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Szeles with the aforementioned limitations taught by Cao to improve crystal growth (Cao section 3).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szeles as applied to claim 1 above, in view of Cao and further in view of Rusian.
In regards to claim 14, Szeles teaches the limitations discussed above in addressing claim 1. Szeles appears to be silent as to, but does not preclude, the limitations comprising the steps of: processing a substrate into a wafer shape by cutting out the substrate from a compound semiconductor crystal ingot containing cadmium telluride or zinc cadmium telluride, polishing and washing it. Cao teaches the limitations comprising the steps of: processing a substrate into a wafer shape by cutting out the substrate from a compound semiconductor crystal ingot containing cadmium telluride or zinc cadmium telluride, polishing and washing it (Cao process steps A-G). It would have been obvious to one having ordinary skill in the art at the time the application at Szeles with the aforementioned limitations taught by Cao to improve crystal growth (Cao section 3).
The combination of Szeles and Cao appears to be silent as to, but does not preclude, the limitations comprising the steps of: forming a resist film patterned into a predetermined shape on a surface of the wafer-shaped substrate, the resist film being formed in a region other than regions where the electrode portions are to be formed; etching the regions where the electrode portions are to be formed; and forming electrode portions on the surface of the substrate in the region where the electrode portions are to be formed, by immersing the etched substrate in an electroless plating solution. Rusian teaches the limitations comprising the steps of: forming a resist film patterned into a predetermined shape on a surface of the wafer-shaped substrate, the resist film being formed in a region other than regions where the electrode portions are to be formed (figs. 8-12); etching the regions where the electrode portions are to be formed (figs. 8-12); and forming electrode portions on the surface of the substrate in the region where the electrode portions are to be formed, by immersing the etched substrate in an electroless plating solution (figs. 8-12). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Szeles and Cao with the aforementioned limitations taught by Rusian to have improved energy resolution and sensitivity (Rusian [0026]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812